BOGARDUS brought suit to quiet title and had a decree. Mary L. Chase, one of the defendants, brings error.
The complaint alleges title in fee simple and possession in plaintiff. The answer denies this and alleges title in fee simple in defendant, Mary L. Chase.
It is claimed that plaintiff showed no title because the tax deed under which he claims is void on its face. It is so for the reason that it shows a sale for taxes on a date later than that required by statute without showing any cause for the delay. Hamer v. Glenn Inv. Co., 75 Colo. 423,226 P. 299. It was necessary for plaintiff to show title.Wall v. Magnes, 17 Colo. 476, 30 P. 56; Clark v. Huff,49 Colo. 197, 201, 112 P. 542; Walters v. Webster,52 Colo. 549, 123 P. 952.
Judgment reversed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE WHITFORD concur.